Name: Commission Regulation (EEC) No 449/89 of 23 February 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 2 . 89 Official Journal of the European Communities No L 55/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 449/89 of 23 February 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Having regard to Commission Regulation (EEC) No 3153 / 85 of 11 November 1^985 laying down detailed rules for the calculation of monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3521 /88 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88 (5), as last amended by Regulation (EEC) No 389/89 (4); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; Whereas Council Regulation (EEC) No 1678 /85 (7), as last amended by Regulation (EEC) No 275/89 (8), fixes the conversion rates to be applied in agriculture ; whereas the new agricultural conversion rates, effective from 27 February 1989, have been fixed for the beef and veal sector for Belgium, Denmark, France ,. Ireland, Italy and Luxembourg ; Whereas the monetary compensatory amounts for the Italian lira are, pursuant to Article 2 of Regulation (EEC) No 3153/ 85, to be calculated from the rates during the reference period 15 to 21 February 1989 ; , Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column 'Italy' in Parts 1 , 3, 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto . 2 . The columns 'France* and 'Ireland' in Part 3 of Annex I are replaced by those given in Annex I hereto . 3 . Annexes II and III are replaced by Annexes II and III hereto . Article 2 This Regulation shall enter into force on 27 February 1989 . This Regulation shall.be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 February 1989 . For the Commission Ray MAC SHARRY ' Member ofthe Commission ') OJ No L 164, 24 . 6 . 1985 , p. 6 . ') OJ No L 182 , 3 . 7 . 1987, p . 1 . J) OJ No L 310, 21 . 11 . 1985 , p. 4 . 4) OJ No L 307, 12 . 11 . 1988 , p . 28 . s ) OJ No L 364, 30 . 12 . 1988 ,- p . 1 . 4) OJ No L 47 , 20 . 2 . 1989, p . 1 . 7 ) OJ No L 164, 24 . 6 . 1985 , p.'ll . ') OJ No L 32 , 3 . 2 . 1989, p . 8 . No L 55 /2 Official Journal of the European Communities 27 . 2 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece . Dr Ireland £ Irl Portugal Esc \ - 1 000 kg - 0709 90 60 I \ 6 242 0712 90 19 ||||IIl 6 242 1001 10 10 IIIl 9 612 1001 10 90 ||IIli 9612 1001 90 91 IlIIII 6 242 1001 90 99 Il 6 242 1002 00 00 \ \ 5 930 1003 00 10 IIIl 5 930 1003 00 90 Il 5 930 ¢ 1004 00 10 IIIl 5 692 1004 00 90 5 692 1005 10 90 I l 6 242 1005 90 00 I l 6 242 1007 00 90 \ \ 5 930 1008 20 00 \ \ 5 930 1101 00 00 I \ \ 7 567 1102 10 00 I \ \ 7 130 1102 20 10 I \ \ 8 738 1102 20 90 I \ 2 809 1102 90 10 I I \ 6 048 1102 90 30 \ 5 806 1102 90 90 11-1 7285 \ 6 048 11-1 7286 l I 6 048 1103 11 10 l \ \ 12 585 1103 11 90 I I \ 8 173 1103 12 00 I I \ 7 969 1103 13 11 11-2 7287 \ 9 050 1103 13 19 11-3 7288 \ 8 778 11-3 7289 l 9 050 1103 13 90 l 6 367 1103 19 10 l 6 048 1103 19 30 \ 8 301 1103 19 90 11-1 7285 l .6 048 11-1 7286 l 6 048 1103 21 00 \ 6 367 1103 29 10 6 048, 1103 29 20 6 048 27 . 2 . 89 Ofhcial Journal of the European Communities No L 55/ 3 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal EscDM F1 Pta 11-1 11-1 7285 7286 11-1 11-1 7285 7286 1103 29 30 1103 29 40 1403 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1 104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 2999 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 ¢ 1108 11 00  l 000 kg - 5 806 6 367 6 048 6 048 6 048 8 301 5 806 10 246 6 367 6 048 6 866 6 048 6 048 6 048 8 301 9 487 6 048 5 806 7 969 5 806 5 806 6 367 6 367 6 367 6 048 6 048 . 6 367 6 048 6 048 6 048 6 367 6 048 6 367 6 048 6 048 6 048 4 681 1 873 11 110 8 301 10 555 7 886 9 191 10 104 10 104 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 7290 7291 7292 7293 7290 7291 7292 7293 11-1 11-1 7285 7286 11-5 11-5 7294 7295 O (') No L 55 /4 Official Journal of the European Communities 27 . 2 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I - i 000 kg - 1108 12 00 11-5 7294 0 9 141 \ 11-5 7295 o 9 141 1108 13 00 11-6 7296 o 9 141 11-6 7297 0 9 141 1108 14 00 11-5 7294 o 9 141 11-5 7295 o 9 141 1108 19 90 11-5 7294 o 9 141 11-5 7295 C) 9 141 1109 00 00 II \ 13 750 1702 30 91 17-9 7318 1 1 926 1702 30 99 17-9 7318 Il 9 141 1702 40 90 IIIlI I 9 141 1702 90 50 IIII 9 141 1702 90 75 IIIIII 12 471 1702 90 79 Il || 8 717 2106 90 55 IlIIIIl 9 141 2302 10 10 23-1 7622 IlI  23-1 7623 2 578 2302 10 90 5 340 2302 20 10 \ || I 2 578 2302 20 90 5 340 2302 30 10 \ \ I 2 578 2302 30 90 \ 5 524 2302 40 10 2 578 2302 40 90 \ 5 524 2303 10 11 \ 12 107 2309 10 11 23-2 7624 0  23-2 7625 0 749 2309 10 13 23-8 7541 00  23-8 7542 oo 4 310 23-8 7543 00 8 620 23-8 7544 oo I  23-8 7545 oo 1 069 23-8 7546 oo l 2 138 23-8 7547 oo  23-8 7548 oo 7 102 23-8 7549 00 14 203 23-8 7550 00 749 23-8 7551 oo 5 059 23-8 7552 oo 9 369 l 23-8 7626 00 749 23-8 7627 oo 1 818 23-8 7628 00 2 887 23-8 7629 oo I 749 23-8 7630 OO 7 851 27 . 2 . 89 Official Journal , of the European Communities No L 55/5 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ - 1 000 kg - 2309 10 13 23-8 7631 oo 14 952 2309 10 31 23-3 7624 O -  23-3 7691 O 2 372 2309 10 33 23-9 7541 oo  23-9 7542 00 4 310 23-9 7543 00 8 620 23-9 7544 oo  23-9 7545 oo 1 069 23-9 7546 oo 2 138 . 23-9 7547 00  23-9 7548 00 7 102 23-9 7549 00 14 203 I 23-9 7645 oo 2 372 23-9 7646 00 6 682 23-9 7647 00 10 992 23-9 7648 00 2 372 23-9 7649 oo 3 441 23-9 7650 00 4 510 23-9 7651 oo 2 372 23-9 7652 oo 9 474 23-9 7653 oo 16 575 2309 10 51 23-4 7624 0  1 23-4 7692 0 4 681 2309 10 53 23-10 7541 00  \ 23-10 ­ 7542 ('X' l 4 310 23-10 7543 oo 8 620 23-10 7544 00 I  23-10 7545 oo 1 069 23-10 7546 on 2 138 23-10 7547 oo \  23-10 7548 oo 7 102 23-10 7549 oo 14 203 23-10 7654 00 I 4 681 23-10 7655 00 8 991 23-10 7656 00 l 13 301 23-10 7657 oo 4 681 23-10 7658 on 5 750 23-10 7659 00 6 819 23-10 7660 oo 4 681 23-10 7661 oo 11 783 23-10 7662 oo I 18 884 2309 90 31 23-5 7624 0  23-5 7693 o I 749 2309 90 33 23-11 7541 oo I  23-1 1 7542 oo 4 310 27 . 2 . 89No L 55 /6 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands FI Spain Pta .United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || II - 1 000 kg -I 2309 90 33 23-11 7543 OOll8 620 23-11 7544 00 \  23-11 7545 00Il1 069 23-11 7546 oo \ 2 138 23-11 7547 00 \  23-11 7548 oo \ 7 102 23-11 7549 00 \ 14 203 23-11 7663 00 \ 749 23-11 7664 oo \ 5 059 23-11 7665 oo \ 9 369 23-11 7666 00 \ 749 23-11 7667 00 \ 1 818 23-11 7668 ooll2 887 23-11 7669 oo \ 749 23-11 7670 00 \ 7 851 23-11 7671 oo \ 14 952 2309 90 41 23-6 7624 0 \  23-6 7694 0 \ 2 372 2309 90 43 23-12 7541 00Il  23-12 7542 oo \ 4 310 23-12 7543 00 \ 8 620 23-12 7544 oo \  23-12 7545 00Il1 069 23-12 7546 oo \ 2 138 23-12 7547 oo \  23-12 7548 00 \ 7 102 23-12 7549 oo \ 14 203 23-12 7672 oo \ 2 372 23-12 7673 oo \ 6 682 23-12 7674 oo 10 992 23-12 7675 00 \ 2 372 23-12 7676 00 \ 3 441 23-12 7677 00 \ 4 510 23-12 7678 oo \ 2 372 23-12 7679 00 \ 9 474 23-12 7680 on \ 16 575 2309 90 51 23-7 7624 0 \  23-7 7695 n \ 4 681 2309 90 53 23-13 7541 on \  23-13 7542 oo \ 4 310 23-13 7543 oo \ 8 620 23-13 7544 oo \  23-13 7545 oo 1 069 23-13 7546 oo \ 2 138 23-13 7547 00 \  27 . 2 . 89 Official Journal of the European Communities No L 55/7 Positive Negative Germany Spain CN-code Table Additionalcode Notes Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta 1 000 kg - 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 2)(3 2)C 2)C 2)C 2)C 2)C 2)C 2)C 2)C 2)(3 2)(J 7 102 14 203 4 681 8 991 13 301 4 681 5 750 6 819 4 681 11 783 18 884 (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. (l) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product 6f :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code . No L 55/ 8 Official Journal of the European Communities 27 . 2 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands Fl United ' Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 1 00 kg live weight  O o O o 3 11 3 11 3 11 3 11 3 11 1 00 kg net weight - O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 o 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 5 910 5 910 5 910 5 910 4 728 4 728 7 092 7 092 4 728 8 088 5 257 5 257 841 841 4 206 1 314 1 314 6 571 4 206 6 571 . 6 571 1 314 6 571 8 088 6 571 4 728 6 750 6 750 6 750 6 750 4 044 2 706 2 706 o o o oo 02-2 02-2 7034 7038 O 16-4 16-4 16-4 16-4 7330 7331 7332 7332 27 . 2 . 89 Official Journal of the European Communities No L 55/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 55/ 10 Official Journal of the European Communities 27 . 2 . 8r PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem-- bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  0401 04-1 7058 I a + e 0402 10 11 IlIlIl 3 551 0402 10 19 04-3 7059 Il 2 226 04-3 7074 IlI  04-3 7078 550 04-3 7079 \ 3 551 0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 \\ d+ f 0402 21 11 04-2 7744 Il a + c 0402 21 17 04-6 7098 2 226 04-6 7099 l  04-6 7114 Il ' a + c 0402 21 19 04-2 7744 Il a + c 0402 21 91 04-2 7744 a + c 0402 21 99 04-2 7744 a + c 0402 29 04-2 7744 Il a + c+ f 0402 91 04-2 7744 III ' a + c 0402 99 04-2 7744 II a + c + f 0403 10 11 04-2 7744 a + c 0403 10 13 04-2 7744 II a + c 0403 10 19 04-2 7744 Il a + c 0403 10 31 04-2 7744 l a + c + f 0403 10 33 04-2 7744 a + c+ f 0403 10 39 04-2 7744 Il a + c+ f 0403 90 1 1 04-5 7093 \ 2 226 04-5 7094  04-5 7097 \ \ 3 551 0403 90 13 04-6 7098 \ 2 226 l 04-6 7099 \  04-6 7114 I a + c 0403 90 19 04-2 7744 \ a + c 0403 90 31 04-4 7089 I d + f 0403 90 33 04-2 7744 \ a + c + f 0403 90 39 04-2 7744 \ a + c + f 0403 90 51 04-2 7744 I a + c 0403 90 53 04-2 7744 \ a + c 0403 90 59 04-2 7744 \ - * a + c 0403 90 61 . 04-2 7744 \ a + c + f 0403 90 63 04-2 7744 \ a + c + f 27 . 2 . 89 Official Journal of the European Communities No L 55/ 11 Positive Negative CN-code fable Additionalcode Note Germany DM Nether ­ lands F1 Spain Pta United  Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0403 90 69 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405  100 kg  a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c+f a + c + f 1 496 1 534 3 048 3 125 3 541 3 630 3 181 3 261 179 183 6 234 6 390 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 7753 b x coef b x coef b x coef b x coef b x coef b 179 183 204 209 b x coef b x coef b x coef No L 55 / 12 Official Journal of the European Communities 27 . 2 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl . Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IIIII  100 kg  . 0405 04-7 7754 2 643 04-7 7755 2 709 0406 10 10 04-8 7226 III '  04-8 7227 II 4 415 04-8 7228 I 5 171 04-8 7229 3 035 04-8 7230 ­ ll 4 048 04-8 7231 I 1 380 04-8 7232 II 2 055 0406 10 90 04-8 7226  ¢ 04-8 7228 II 5 171 04-8 7230 II 4 048 04-8 7232 III 2 055 0406 20 10 IIIII   0406 20 90 04-9 7233 III 5 171 04-9 7234 II 6 983 0406 30 10 04-10 7235 II  04-10 7236 \ 1 861 04-10 7237 Il ¢ 2 733 . 04-10 7238 Il 3 980 04-10 7239 Il 4 720 0406 30 31 04-10 7235 Il  04-10 7236 Il 1 861 04-10 7237 Il 2 733 " 04-10 7238 Il 3 980 0406 30 39 04-10 7235 Il  04-10 7238 Il 3 980 04-10 7239 Il 4 720 0406 30 90 IlliIl 4 720 0406 40 00 04-11 7240  04-11 7241 l 4 911 0406 90 1 1 04-12 7242 IIl 4 048 04-12 7243 \  04-12 7244 4 415 04-12 7245 5 171 04-12 7246 3 035 04-12 7247 \ 4 048 0406,90 13 04-13 7248 I  04-13 7250 \ 6 055 0406 90 15 04-13 7248 \  04-13 7250 I 6 055 0406 90 17 04-13 7248 \  04-13 7249 \ 4 048 04-13 7250 6 055 0406 90 19  27 . 2 . 89 Official Journal of the European Communities No L 55/ 13 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg  0406 90 21 04-14 7251 l  04-14 7252 \ 5 562 0406 90 23 04-15 7254 \  1 04-15 7255 \ 4415 04-15 7256 \ 5 171 04-15 7257 \ 3 035 04-15 7258 \ 4 048 0406 90 25 04-15 7254 \  04-15 7255 \ 4415 1 04-15 7256 \ 5 171 04-15 7257 \ 3 035 04-15 7258 \ 4 048 0406 90 27 04-15 7254 \  04-15 7255 \ 4415 04-15 7256 \ 5 171 04-15 7257 \ '  3 035 04-15 7258 I 4 048 0406 90 29 04-15 7253 I  04-15 7254 l  04-15 7255 \ 4415 ! 04-15 7256 \ 5 171 04-15 7257 \ 3 035 04-15 7258 \ 4 048 0406 90 31 04-15 7253 \  04-15 7254 \  04-15 7255 \ 4 415 04-15 7256 \ 5 171 . 04-15 7257 \ 3 035 04-15 7258. \ 4 048 0406 90 33 04-15 7253  - 04-15 7254  - 04-15 7255 l 4415 04-15 7256 &gt; 5 171 04-15 7257 Il 3 035 04-15 7258 4 048 0406 90 35 04-16 7259  04-16 7274 Il 4415 04-16 7277 5 171 04-16 7278 3 035 04-16 7279 4 048 0406 90 37 04-16 7259 Il  I 04-16 7274 4415 04-16 7277 5 171 04-16 7278 IlI 3 035 04-16 7279 li 4 048 27 . 2 . 89No L 55/ 14 Official Journal of the European Communities I Positive II Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 ¢ 0406 90 83 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04- 1'6 04-16 04-16 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279  100 kg  4415 5 171 3 035 4 048 4415 5 171 3 035 4 048 6 983 4415 5 171 3 035 4 048 4415 5 171 3 035 4 048 4415 5 171 3 035 4 048 4415 5 171 3 035 4 048 4415 5 171 3 035 4 048 4 415 5 171 3 035 4 048 - - 27 . 2 . 89 Official Journal of the European Communities No L 55/ 15 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom . £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg  0406 90 85 04-16 7259  04-16 7274 \ 4415 - 04-16 7277 \ 5 171 04-16 7278 \ 3 035 04-16 7279 \ 4 048 0406 90 89 04.15 7253 \  04-15 7254 \  04-15 7255 \ . 4 415 04-15 7256 \ 5 171 04-15 7257 l 3 035 04-15 7258 .4 048 * 0406 90 91 04-8 7226 \  04-8 7231 \ 1 380 , 04-8 7232 I 2 055 0406 90 93 04-8 7226 \  04-8 7231 \ 1 380 l 04-8 7232 2 055 0406 90 97 04-8 7226  04-8 7228 \ 5 171 04-8 7230 \ 4 048 04-8 7232 \ 2 055 0406 90 99 04-8 7226  04-8 7228 \ 5 171 04-8 7230 \ 4 048 04-8 7232 \ 2 055 2309 10 15 23-14 7553 \ 431 23-14 7554 862 - 23-14 7555 1 293 23-14 7556 \ 1 616 \ 23-14 7557 1 810 I 23-14 7558 l 1 939 I 23-14 7559 107 23-14 7569 214 l 23-14 7573 Il 321 23-14 7574 \ 401 23-14 7577 II 449 23-14 7578 481 23-14 7579 \ 710 \ 23-14 7580 1 420 \ 23-14 7581 l 2 131 \ 23-14 7582 II 2 663 23-14 7583 2 983 23-14 7584 \ 3 196 2309 10 19 23-14 7553 \ 431 23-14 7554 862 No L 55 / 16 Official Journal of the European Communities 27 . 2 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom * £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||II||I  100 kg  2309 10 19 23-14 7555 III 1 293 l 23-14 7556 II 1 616 23-14 7557 Il 1 810 23-14 7558 Il 1 939 23-14 7559 Il 107 23-14 7569 214 23-14 7573 II 321 23-14 7574 401 23-14 7577 449 23-14 7578 II 481 23-14 7579 I 710 23-14 7580 1 420 23-14 7581 2 131 23-14 7582 II 2 663 23-14 7583 Il 2 983 23-14 7584 Il 3 196 2309 10 39 23-14 7553 Ill 431 23-14 7554 Il ? 862 \ 23-14 7555 Il 1 293 23-14 7556 Il 1 616 23-14 7557 Il 1 810 23-14 7558 Il 1 939 23-14 7559 Il 107 23-14 7569 Il 214 23-14 7573 Il 321 23-14 7574 Il 401 23-14 7577 Il 449 23-14 7578 II 481 23-14 7579 710 23-14 7580 \ 1 420 23-14 7581 \ 2 131 23-14 7582 2 663 23-14 7583 2 983 23-14 7584 3 196 2309 10 59 23-14 7553 431 23-14 7554 \ 862 l 23-14 7555 \ 1 293 23-14 7556 \ I 1 616 23-14 7557 \ ¢ 1 810 23-14 7558 \ 1 939 23-14 7559 \ 107 23-14 7569 \ 214 23-14 7573 \ 321 23-14 7574 \ 401 23-14 7577 \ 449 27 . 2 . 89 Official Journal of the European Communities No L 55/ 17 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l | I  100 kg  2309 10 59 23-14 7578 l - 481 23-14 7579 710 23-14 7580 \ - 1 420 *' 23-14 7581 \ 2 131 23-14 7582 \ 2 663 23-14 7583 I 2 983 23-14 7584 3 196 2309 10 70 23-14 7553 \ 431 23-14 7554 I 862 23-14 7555 \ 1 293 23-14 7556 I 1 616 23-14 7557 1 810 I 23-14 7558 I 1 939 - 23-14 7559 I 107 23-14 7569 \ 214 23-14 7573 ^ \ 321 \ 23-14 7574 \ 401 23-14 7577 I 449 I 23-14 7578 I 481 23-14 7579 \ 710 23-14 7580 I 1 420 23-14 7581 \ 2 131 23-14 7582 \ 2 663 23-14 7583 \ 2 983 23-14 7584 \ 3 196 2309 90 35 23-14 7553 I 431 23-14 7554 l 862 l 23-14 7555 I 1 293 I 23-14 7556 II 1 616 23-14 7557 II 1 810 - 23-14 7558 1 939 23-14 7559 \ 107 \ 23-14 7569 214 23-14 7573 321 23-14 7574 Il 401 23-14 7577 II\ 449 23-14 7578 481 23-14 7579 Il 710 .I 23-14 7580 I . 1 420 23-14 7581 Il 2 131 23-14 7582 2 663 l 23-14 7583 2 983 \ 23-14 7584 3 196 2309 90 39 23-14 7553 431 23-14 7554 li 862 No L 55/ 18 Official Journal of the European Communities 27 . 2 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  2309 90 39 23-14 7555 || 1 293 23-14 7556 II\ 1 616 23-14 7557 II\ 1 810 23-14 7558 Il 1 939 23-14 7559 107 23-14 7569 II\ 214 23-14 7573 321 23-14 7574 IIi 401 23-14 7577 IlI 449 I 23-14 7578 II 481 23-14 7579 710 23-14 7580 II 1 420 23-14 7581 III 2 131 23-14 7582 2 663 23-14 7583 2 983 23-14 7584 3 196 2309 90 49 23-14 7553 431 23-14 7554 l I 862 23-14 7555 II 1 293 23-14 7556 1 616 23-14 7557 \ 1 810 23-14 7558 \ 1 939 23-14 7559 l 107 23-14 7569 l 214 23-14 7573 \ 321 23-14 7574 \ 401 23-14 7577 449 23-14 7578 481 23-14 7579 710 I 23-14 7580 1 420 23-14 7581 2 131 23-14 7582 2 663 23-14 7583 2 983 23-14 7584 l 3 196 2309 90 59 23-14 7553 431 23-14 7554 862 23-14 7555 1 293 23-14 7556 1 616 23-14 7557 1 810 23-14 7558 1 939 23-14 7559 107 23-14 7569 214 23-14 7573 l 321 23-14 7574 401 23-14 7577 449 27 . 2 . 89 Official Journal of the European Communities No L 55/ 19 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs . Dkr Lit FF Dr £ Irl Esc 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 100 kg  481 710 1 420 2 131 2 663 2 983 3 196 431 862 1 293 1 616 1 810 1 939 107 214 321 .401 449 . 481 710 1 420 2 131 2 663 2 983 3 196 % milk fat/ 100 kg product - a b 70 76 ¢ °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 30  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product ¢ d 36 ¢ °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 3  °/o sucrose/ 100 kg product  12f Annex For certain milk products , falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg ofproduct, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. No L 55/20 Official Journal of the European Communities 27 . 2 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts I ||II Positive I Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 " 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 . 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 0) 0) 0 ) (') O 0 0 0 o 0 o o 0 0 o O 0 o  100 kg  ' 1 034 1 034 1 034 1 034 1 034 1034 1 034 1 034 1 239 1 239 1 239  100 kg of dry matter  1 239 1 239 1 239  °/o sucrose content and 100 kg net  12,39 12,39 12,39  100 kg of dry matter  1 239  % sucrose content and 100 kg net  12,39 12,39 12,39 12,39 12,39 12,39 12,39  100 kg of dry matter  1 239 % sucrose content and 100 kg net  12,39 12,39 12,39 27 . 2 . 89 No L 55/21Official Journal of the European Communities (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OT No L 151 , 30 . 6 . 1968 , p. 42). (') For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . ( 3 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970 , p. 1 ) in the case of exports . 27 . 2 . 89No L 55/22 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * $ * * &amp; « ¢ * 7632 * 7632 * * * -  100 kg  5 253 5 253 ' - Official Journal of the European Communities No L 55/2327 . 2 . 89 I Positive I I Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark" Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ' 1806 90 39 ¢ 1806 90 50 1806 90 60 1806 90 70 1806 90 90" 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 " 2101 1099 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 » « ¢ 7632 # ¢ * &gt;}  » «  « ¢ » «  If 7633 7634 * &gt;y * « ¢ &amp; 6585 7585 6586 7586 * 7001 7002 7003 7004 7635 7636 7637 7642 i ¢ -  100 kg  ' ¢ - No L 55/24 Official Journal of the European Communities 27 . 2 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I I  100 kg  2905 44 19 ||II  2905 44 91 IIII  2905 44 99 II||  3505 10 10 IIII l  3505 10 90 ||\ l  3823 60 11 \  3823 60 19 II l l  3823 60 91 IIII  3823 60 99 I   II 7001 l   7002 l   7003 l l   I 7004 l   7005 l   7006 \   7007 l   7008 l   7009 \   \ 7010 \ l   7011 \   7012 \   7013 \   \ 7015 \   I 7016 \   \ 7017 \   7020 \   7021 \   7022 \   7023 \   7024 \ l   \ 7025 \   I 7026 \ l   7027 \   I 7028 \   7029 \  .  7030 \   7031 \   \ 7032 l   \ 7033 \   I 7035 \   \ 7036 \ I   7037 \   7040 \   I 7041 \ l   7042 \  27 . 2 . 89 Official Journal of the European Communities No L 55/25 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United " Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg   I 7043   I 7044 l   7045 \   \ 7046 \   7047 \   7048 I   I 7049 \  '  \ 7050 \   7051 \   7052 l   \ 7053 \   I 7055 \   7056 \   \ 7057 I   7060 l   I 7061 \   I 7062 \   I 7063 \   \ 7064 \   \ 7065 \ l   \ 7066 \   7067 I   7068  7069   I 7070   \ 7071 \   * 7072   I 7073   \ 7075   I 7076   \ 7077   Il 7080   || 7081 II   \ 7082 5 168  Il 7083 \ 5 391  7084 \ 5 703  I 7085 . \   I 7086 5 182  7087 5 416  7088 5 639  7090 I 5 194  ' Il 7091 5 462  I\ 7092 \ \ 5 696  \\ 7095 \ 5 498  II 7096 5 766 No L 55 /26 Official Journal of the European Communities 27 . 2 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg   \ 7100 0)   7101 0)   7102 (')   7103 (')   7104 (')   7105 (')   \ 7106 ( l )   \ 7107 0   7108 C)   ' 7109 (')   7110 (') I   7111 0 I   7112 (')   7113 (')   7115 (')   7116 0   7117 0)   7120 (')   7121 (')   7122 (')   II 7123 (')   7124 (')   7125 (')   II 7126 e&gt;   Il 7127 0   7128 o   7129 o   II 7130 o   II 7131 o   II 7132 o   II 7133 o l   7135 o  -l 7136 0)   7137 o   li 7140 o   Il 7141 o   II 7142 0   II 7143 0   II 7144 0)   II 7145 o \   7146 (')   II 7147 C)   7148 o   7149 (')   7150 0  27 . 2 . 89 No L 55/27Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain  Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg   7151 (') l   || 7152 C) .   - 7153 e&gt;   7155 C)   Il 7156 0   Il 7157 o   II 7160 0  "  7161 o   || 7162 C)   I 7163 (')   \ 7164 C) I \  ' 7165 C) \   \ 7166 . C)   7167 o   II 7168 o  7169 0 I   I 7170 ' (')   7171 C) I   7172  ,  \ 7173 C) I   \ 7175 C)   l 7176 0  7177 (') '   \ 7180 0   li 7181 (') 5 107  \ 7182 C) 5 341  \ 7183 C) &gt; 5 564  \ 7185 C) 5 087  II 7186 C) 5 355  \ 7187 C) 5 589  \ 7188 (') 5 812  7190 0 l 5 367  . 7191 (') 5 635  7192 C) 5 869  7195 C) 5 671 ¢  I 7196 (') 5 939 ¢  I  7200 ( l)   7201 0 I   I 7202 C)   I 7203 (')   I 7204 C) I  '  \ 7205 C) I   I 7206 C)   v 7207 (')   I 7208 C)  No L 55 /28 Official Journal of the European Communities 27 . 2 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   \ 7209 (')   I 7210 (')   I 7211 0) I   7212 o   \ 7213 (')   7215   I 7216 0   \ 7217 (') l   =  7220 (')   I 7221 (')   I 7260 (') \   I 7261 o I   I 7262 o I   \ 7263 I   \ 7264 (')   I 7265 (') I   7266 (')   7267 0   7268 ( ) *   \ 7269 (')   7270 (') \   7271 / 1 \   || 7272 (')   || 7273 o   || 7275 o   || 7276 o   Il 7280 0 ^    Il 7300 0   I 7301 (') I   7302 o I   7303 (')   II 7304 (')   II 7305 o   II 7306 (')   II 7307 (')   II 7308 (') l   Il 7309   II 7310 o   II 7311 (')   II 7312 (') I   \\ 7313 o I   II 7315 C)   II 7316 C)   II 7317 (')   || 7320 n  27 . 2 . 89 Official Journal of the European Communities No L 55/29 l Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 \ I  100 kg   \ 7321 (') l   \ 7360 0 \  7361 0) \   I 7362 0 \   I 7363 C) \   7364 o \   \ 7365 0 \   7366 o \   I 7367 o \   \ 7368 C) l   7369 (') \   7370 0 \   7371 o \   7372 0) \   \ 7373 (') \   I 7375 (') \   \ 7376 0 \  -  I 7380 0 \   \ 7400 (') \  .  7401 7402 0 C) 1   7403 / 1 \ \   \\ 7404 (')   II 7405 0) '   Il 7406 o   7407 (')   || 7408 (')  '  7409 7410 o ' o I I  II 7411 oIl   \\ 7412 0 I I   II 7413 (')Il   7415 (') \    || 7416 (')   li 7417 o   II 7420 oIl   7421 7460 o C) I   II 7461 (')   7462 0)Il   II 7463 0Il   Il 7464 (')Il   II 7465 C)   || 7466 (')I-I   7467 oII  No L 55/30 Official Journal of the European Communities 27 . 2 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I  100 kg   II 7468 (')   7470 0   7471 0   7472 C)   I 7475 (')   I 7476 C)   7500 C)   7501 C)   7502 0) l   7503 o   7504 (')  -T ­ 7505 0  ' 7506 C)  7507 C)  7508 C)  7509 (') \  7510 0  7511 C)  7512 C)  7513 C)  7515 0  ' 7516 (')  7517  7520 (')  7521 (')  7560 (')   7561 C)  7562 o.  7563 0)   7564 (')  7565 (')  7566 C) I  7567 I  7568 C) I  7570 0  7571 C) I  1 7572 (')   7575 C) |  . 7576 C)  7600 C)  7601  7602 C)  7603 C)  7604 (')   \ 7605 (')  27 . 2 . 89 Official Journal of the European Communities No L 55/31 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands ' F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l III  100 kg   II 7606 C) I   || 7607 e&gt;   I 7608 0   7609 C) I   \ 7610   7611 C)   7612 -  -l 7613 e&gt;   7615 o   7616 o l   7617 o   I 7620 C) l   \ 7621 ( !)   \ 7700 0   \ 7701 C) \  7702 C)   7703 0   \ 7704 (')   7705 C) l   \ 7706 C) \   \ 7707 C1) l   7708" C)   l 7710 C)   II 7711 e&gt;   7712 o   || 7715 o   I 7716 o  II 7720 o   II 7721 0   ' 7722 C)   - 7723 C) I  7725 (')  '  7726 C) -   II 7727 o \   Il 7728 C)   7730 "6 l   7731 C)   II 7732 o '   7735 C) \   I 7736 C)   \ 7740 C) L   Il 7741 C)   7742 . (') 5 160  - Il 7745 C)   I 7746 (') 5 174 27 . 2 . 89No L 55/ 32 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg   II 7747 (') 5 408 '  7750 (') 5 186  || 7751 o 5 454  || 7760 (') 5693  || 7761 (') 5 961  I 7762 (') 6 195  || 7765 (') 5 941  \ 7766 0 6 209  || 7770 (') I 6 221  || 7771 0 6 489  7780 (') 6 729  || 7781 (') 6 997  || 7785 (') 6 977  7786 (') 7 245  \ 7800 l   ' 7801 l   7810 \ 6 647  \ 7811 l 6 915  7812 l 7 149  \ 7815 l 6 895  7816 \ 7 163  7817 \ 7 397  7820 \   \ 7821   || 7830 \ 7 175  || 7831 \ 7 443  Il 7840 l   7841 l  -  || 7860 l   II 7861 l   7900 0   7901 (') I   Il 7910 (') l 6 820  Il 7911 C) 7 088  || 7912 C) 7 322  Il 7915 (') 7 068  Il 7916 (') \ 7 336  || 7917 (') 7 570  7920 (')   II 7921 o I   || 7930 0 7 348  II 7931 C) 7 616  || 7940 (')   || 7941 0)   7960 0  27 . 2 . 89 Official Journal of the European Communities No L 55/33 \ Positive Negative CN-code table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \ ll  100 kg  I  7961 0) II  I Amounts to be deducted 51xx 86  52xx \ 182  53xx \ 291  54xx I 391  55xx 1 573  56xx I 851  570x 1 304  571x \ 1 304  572x I 1 806  573x I 1 806  574x I 2 322  575x \ 2 322  576x \ 2 837  577x I 2 837  578x I 3 353  59xx I 86 Amounts to be deducted ___ 61 xx 73  62xx \ 154  63xx I 246  64xx ¢ I 330  \ 65xx I 484  \ 66xx I 719  67Ox I 1 102  671x I 1 102  672x I 1 526  \ 673x I 1 526  \ 674x I 1 963  \ 675x I 1 963  676x I ¢2 399  \ 677x \ 2 399  || 678x li 2 835  69xx II 73 No L 55/34 Official Journal of the European Communities 27 . 2 . 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced , for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins , starch/glucose , and sucrose/ invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (in OJ No L 364 of 30 . 12 . 1988 , p. 48 ) without prejudice to any later modifica ­ tion of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch , its degradation products i.e. all the polymers of glucose , and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose , together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum , of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form), or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins , excluding those contained in the whey, casein * and/or caseinates , added to the product . 27 . 2 . 89 Official Journal of the European Communities No L 55/35 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,013 1,313 0,940  Milk and milk products  '  1,020   '  ' 1,013 1,020 1,313 1,020 0,940  Pigmeat -I -I -I -I -1 1,163    Sugar   1,036 ,   1,013 1,020 1,154 1,021 0,949   Cereals   1,03.6   1,023 1,020 1,154 1,021 0,949  Eggs and poultry and albumins -l I -I -l 1,236  0,975  Wine  \ I I   1,119 \ 0,984  Processed products (Regulation IlIlIl\ .I Il li (EEC) No 3033/80): IlIlI \ \ \ \  to be applied to charges   1,020   1,013 1,020 1,313 1,020 0,940  '  to be applied to refunds : ' \ \ /  cereals   1,036   1,023 1,020 1,154 1,021 0,949  milk   1,020    . 1,013 1,020 1,313 1,020 0,940  sugar  1,036   1,013 1,020 1,154 1,021 0,949  Jams and marmalades \ \ \ \ I I \ \ (Regulation (EEC) No 426/86)        1,154     Olive oil sector        1,069    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit ¢1 £ 1 £ Irl Bfrs/Lfrs 2,84427 68,0846 55,2545 Dkr 0,526013 12,5914 10,2187 DM 0,137901 3,30100 2,67895 FF 0,462501 11,0711 . 8,98483 F1 0,155379 3,71937 3,01849 £ Irl 0,0514758' 1,23220  £ 0,0417755  0,811556 Lit  2 393,75 1 942,66 Dr 11,3465 271,606 220,423 Esc 11,2918 270,297 219,361 Pta 8,48677 203,152 164,869